                Case 1:18-cv-01043-LPS Document 267 Filed 12/05/18 Page 1 of 2 PageID #: 2336




                                December 5, 2018

                                VIA CM/ECF & HAND DELIVERY

                                The Honorable Leonard P. Stark
                                U.S. District Court for the District of Delaware
                                844 North King Street, Room 6325, Unit 26
Daniel M. Silver                Wilmington, DE 19801-3555
Partner
T. 302-984-6331
F. 302-691-1260                 Re: Novartis Pharmaceuticals Corporation v. Accord Healthcare, Inc., et al.,
dsilver@mccarter.com                C.A. No. 18-1043-LPS

                                Dear Chief Judge Stark:

McCarter & English, LLP                 Plaintiff Novartis Pharmaceuticals Corporation (“Novartis”) and Defendants
Renaissance Centre              Hetero Labs Limited, Hetero Labs Limited Unit-V, Hetero USA Inc., Bionpharma
405 N. King Street, 8th Floor
Wilmington, DE 19801-3717       Inc., and Prinston Pharmaceutical, Inc. (collectively “Defendants”) write to request
T. 302.984.6300
F. 302.984.6399
                                the scheduling of a discovery teleconference.
www.mccarter.com
                                       The following attorneys, including at least one Delaware Counsel and at least
BOSTON
                                one Lead Counsel per party, participated in a verbal meet-and-confers (by telephone)
                                on October 15, 2018, and November 13, 2018:

HARTFORD                        •   For Plaintiff: Paul Torchia from Gibson Dunn & Crutcher, LLP, Dan Silver from
                                    McCarter & English, LLP (October 15), and Benjamin Smyth from McCarter &
STAMFORD                            English, LLP (November 13).

NEW YORK
                                •   For Defendants: Howard Suh from Holland & Knight LLP, and Kenneth
                                    Dorsney from Morris James LLP.
NEWARK                          The issues requiring judicial attention are listed below:

EAST BRUNSWICK                          •   The sufficiency of Defendants’ disclosures of ESI custodians and non-
                                            custodial data sources.
PHILADELPHIA
                                        •   Defendants’ responses and objections to certain requests for production
                                            set forth in Novartis’s First Set of Common Requests for the Production
WILMINGTON                                  of Documents and Things to all Defendants.

WASHINGTON, DC                          •   Defendants’ responses and objections to certain interrogatories set forth
                                            in Novartis’s First Set of Common Interrogatories to all Defendants.




                                ME1 28768143v.1
Case 1:18-cv-01043-LPS Document 267 Filed 12/05/18 Page 2 of 2 PageID #: 2337



         The Honorable Leonard P. Stark
         December 5, 2018
         Page 2



         Respectfully Submitted,

         /s/ Daniel M. Silver

         Daniel M. Silver (#4758)

         cc:     Counsel of record (via electronic mail)




         ME1 28768143v.1
